           Exhibit 10.24.1


 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT to that certain Employment Agreement dated March 31, 2008 (the
“Original Agreement”) is entered into by and between Acacia Technologies LLC, a
Delaware limited liability company ("Acacia”), and Robert L. Harris (“You”),
effective as of December 17, 2008, on the following terms and conditions.
 
BACKGROUND
 
 
A.
Acacia and You are parties to the Original Agreement.

 
 
B.
Acacia and You desire to amend the Original Agreement as set forth below.

 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, Acacia and You, intending to be legally bound, hereby agree as
follows:
 
1.          Section 3.2 of the Original Agreement is hereby amended and restated
to read in its entirety as follows:
 
“Discretionary Bonus.  You shall be eligible for a discretionary bonus equal in
value of up to Thirty percent (30%) of your annual salary.  Such bonus shall be
at the sole discretion of the Compensation Committee of Acacia Research
Corporation, and shall be based upon personal performance, overall company
performance, and any other factors that the Compensation Committee elects to
consider.  This bonus is solely within the discretion of the Compensation
Committee, which may elect to pay You no bonus in any given year or years.  The
Compensation Committee may increase the amount of the discretionary bonus, but
has no obligation to do so.  In order to be eligible for the discretionary
annual bonus, this Agreement must be in full force and effect at the time of the
payment of such bonus.  Such discretionary annual bonus shall be evaluated and
paid (if applicable) no later than December 31 of the calendar year following
the calendar year to which such bonus relates.  The discretionary annual bonus
shall be subject to all appropriate federal and state withholding taxes in
accordance with the normal payroll procedures of Acacia.”
 
2.           Approval by Board of Directors.  The Board of Directors of the
Company approved the provisions of this Amendment at a meeting held, pursuant to
notice duly given, on December 17, 2008.
 
3.           Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which shall
constitute one Amendment.
 
4.           Terms and Conditions of the Original Agreement.  Except as
specifically amended by this Amendment, all terms and conditions of the Original
Agreement shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

 
ACACIA TECHNOLOGIES LLC

 
By:            /s/ Paul R. Ryan                   
                                                      
Name:      Paul R. Ryan
Its:           Chairman and CEO
 
 
/s/ Robert L. Harris                                 
Robert L. Harris
 
 
 
III-7
 